ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 01-247, concluding that a letter of admonition should be issued to ARTHUR G. D’ALESSANDRO of BASKING RIDGE, who was admitted to the bar of this State in 1962, for violation of Rule 1:21-6 (recordkeeping violations), and good cause appearing;
ORDERED that the Disciplinary Review Board is authorized to issue a letter of admonition to ARTHUR G. D’ALESSANDRO; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.